Citation Nr: 1000614	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating greater than 40 
percent for mechanical low back strain.

2.  Entitlement to an increased rating greater than 10 
percent for right knee musculoligamentous strain.

3.  Entitlement to an increased rating greater than 20 
percent for left knee musculoligamentous strain.

4.  Entitlement to an increased rating greater than 10 
percent for right hip bursitis.

5.  Entitlement to an increased rating greater than 10 
percent for dermatitis of the left upper foot and thigh, to 
include whether separate ratings are warranted.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 to June 1983 and again from December 1983 to August 
19886.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The case was brought before the Board in August 2006, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.

During the Veteran's November 2008 VA orthopedic examination, 
the Veteran indicated he had erectile dysfunction related to 
his low back disability.  The examiner referred the matter to 
a VA urologist, who diagnosed the Veteran with erectile 
dysfunction due to multiple reasons, to include low back 
pain.  It appears the Veteran is raising a claim of 
entitlement to service connection for erectile dysfunction, 
claimed as secondary to his low back disability. The issue 
has never been considered by the RO and is, accordingly, 
REFERRED to the RO for proper adjudication.




FINDINGS OF FACT

1.  The Veteran's mechanical back strain is manifested by 
pain, limitation of motion, arthritis and herniated discs, 
confirmed by x-rays. 

2.  The Veteran's bilateral knee strain is manifested by pain 
and limitation of motion.

3.  The Veteran's right hip bursitis is manifested by pain 
and limitation of motion.

4.  The Veteran's dermatitis is manifested by 
hyperpigmentation of the left inner thigh and chronic, 
recurrent rashes of the left inner thigh and left upper foot, 
affecting between 1% and 5% of the entire body. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 40 
percent for mechanical low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5242 
(2009).

2.  The criteria for a disability rating greater than 10 
percent for right knee musculoligamentous strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Code (DC) 5261 (2009).

3.  The criteria for a disability rating greater than 20 
percent for left knee musculoligamentous strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, 
DC 5261 (2009).

4.  The criteria for a disability rating greater than 10 
percent for right hip bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71a, DCs 5019, 
5252 (2009).

5.  The criteria for a rating greater than 10 percent for 
dermatitis of the left upper foot and left inner thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DCs 7806, 7813 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in August 2005 and November 2005.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).

Since the RO assigned the disability ratings at issue here 
for the Veteran's service-connected disabilities, and the 
Board has concluded that the preponderance of the evidence is 
against assigning higher ratings, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, the Court has held that for increased rating 
claims, as is the case here, duty-to-notify compliance 
requires the VA to satisfy the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This 
decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  

Regardless of its applicability, the Board finds the 
information indicated in Vazquez was provided to the Veteran 
here.  The 2005 letters explained that an increased rating 
claim is substantiated by showing the disabilities have 
worsened in severity. The letters also explained the types of 
evidence necessary to substantiate his claims. After the 
Veteran filed his "notice of disagreement" (NOD), the VA 
provided "veteran specific" diagnostic codes for his 
disabilities on appeal in February 2006 and April 2006 
Statements of the Case (SOCs).  The claims were then 
readjudicated in September 2006 and March 2009 Supplemental 
Statements of the Case (SSOC).  The Veteran was also provided 
VA examinations in 2005 and 2008 where he was specifically 
asked how his disabilities affect his daily and occupational 
functioning.

In short, the Board finds Vazquez-Flores, 22 Vet. App. 37 
inapplicable in light of the Federal Circuit's decision in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  To the extent any of the 
provisions of Vazquez are applicable to this case, however, 
the Board finds such information was provided to the Veteran 
as described above.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2005 and 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2005 and 2008 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as is the case for all claims here, 
the primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
recently held that "staged" ratings are also appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

As will be explained below, staged ratings are not 
appropriate for any of the issues on appeal because the 
severity of the Veteran's disabilities were consistent 
through the appellate time period. 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

Mechanical Low Back Strain

The Veteran alleges his low back disability is more severe 
than currently rated. 

The Veteran's back condition is evaluated under Diagnostic 
Code (DC) 5237, for lumbosacral strain.  Effective from 
September 26, 2003, disabilities of the thoracolumbar spine 
are to be rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).  A 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait r 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or, the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal hyphosis.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).  Note (1) also articulates that 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id., Note (1).

Spine conditions may also be rated under DC 5243, for 
intervertebral disc syndrome (IVDS).  The criteria for IVDS 
provides for a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability. 

In short, the only diagnostic criteria that provides for a 
rating greater than 40 percent, requires a medical finding of 
ankylosis of the spine or that the low back disability caused 
incapacitating episodes amounting to at least six weeks over 
a 12 month period.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not warrant a rating 
greater than 40 percent under any of the spine diagnostic 
codes.

VA outpatient treatment records indicate complaints and 
treatment for back pain.  In May 2006, the Veteran injured 
his back lifting bags of dirt and was treated for back 
strain.  At that time, the Veteran did not complain of any 
radicular pain.  The Veteran also received physical therapy 
in December 2007 for his back pain.  At that time, the 
Veteran indicated he used a cane when extreme pain, but the 
cane seemed to be used for the combination of pain from his 
back, hip and knees.  In March 2008, the Veteran sought 
treatment for his low back indicating he called out of work 
due to extreme pain radiating into his hands and legs.  He 
further indicated, at that time, he could not move out of 
bed.  After a March 2008 MRI, the Veteran was told by his VA 
physician that he did not need any surgical treatment because 
no radiculopathy was found.  Subsequently, in June 2008, the 
Veteran's back pain improved. No further flare-ups or acute 
injuries are noted in the VA outpatient treatment records.  
Other than the March 2008 incident, in general, the medical 
records reflect the Veteran indicating his low back does not 
really cause him to miss work. 

The Veteran was afforded two VA examinations during the 
pendency of this appeal.  The Veteran was first afforded a VA 
examination in September 2005 where the Veteran was diagnosed 
with mechanical low back strain.  At that time, the Veteran 
reported needing bed rest approximately 7 days, or one week, 
in the last twelve month period.  Range of motion testing 
done at that time indicated forward flexion limited to 60 
degrees, with pain starting at 30 degrees.  On repetition, 
forward flexion was further limited to 45 degrees.  The 
examiner did not find any objective evidence of neurological 
manifestations or ankylosis.  

More recently, the Veteran was afforded a VA examination in 
November 2008.  At that time, the Veteran reported he had 
been on bed rest for two months out of the past year per 
physician's orders.  This is unconfirmed in the medical 
records, which merely shows one incapacitating episode in 
March 2008. At that time, moreover, the medical records do 
not indicate any physician ordered the Veteran to stay in 
bed.  The VA 2008 examiner, moreover, found the Veteran to be 
able to walk with a normal gait without assistive devices.  
The Veteran also had a normal curve, normal posture, no 
spasms, no pain on palpitation and no neurological 
abnormalities.  The examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine.  The MRI at 
that time revealed herniated discs, but with no nerve root 
impingement.  With regard to range of motion, the Veteran's 
forward flexion was limited to 70 degrees.  The Veteran's 
spine was not indicated as ankylosed, although the examiner 
did note the Veteran was unable to laterally rotate his spine 
to the right or left, secondary to pain.  The Veteran's range 
of motion did not change on repetition.  

In short, the medical evidence simply does not indicate the 
Veteran's spine is ankylosed (frozen) or that his low back 
strain causes incapacitating episodes amounting to at least 
six weeks per year.  Although the Veteran reports being on 
bed rest for two months, the objective medical evidence 
simply does not confirm he had ever been ordered by a 
physician to bed rest for an incapacitating episode related 
to his low back.  He also has never been diagnosed with 
intervertebral disc syndrome.

The Veteran's functional loss was considered. 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The 
September 2005 VA examiner noted the Veteran stating his 
joint pain does not really cause him to miss work because he 
works a sedentary job.  The 2005 examiner, however, did note 
further decreased range of motion on repetition due to pain, 
which was the primary basis of the Veteran's 40 percent 
rating at that time.  In November 2008, the VA examiner noted 
the Veteran's contention that his low back restricts some of 
his duties at work and that he feels he is unable to do any 
physical activities.  Specifically, the 2008 examiner noted 
the Veteran's contention that he is unable to mow his lawn, 
lift more than 10 pounds or ride in the vehicles at work with 
the mail carriers he supervises.   The 2008 examiner also 
noted the Veteran's report that he had been on bed rest for 
two months out of the past year per physician's orders.  In 
contrast, however, the medical treatment records merely 
indicate one flare-up in March 2008 and, at that time, it is 
not noted in the record that the Veteran was ever prescribed 
bed rest.  The 2008 examiner, moreover, objectively observed 
the Veteran walk with a normal gait without assistive 
devices.  Although it was noted the Veteran was unable to 
laterally rotate his spine due to pain, the examiner was 
unable to objectively observe any functional loss due to 
weakness, fatigability, incoordination or pain on movement.  
The examiner also found no objective evidence of spasm, 
guarding, tenderness or weakness.  In short, the Veteran's 
restricted activities are mainly due to painful motion, which 
is already part of the consideration of his current 40 
percent rating.  

The Veteran's functional loss does not warrant a greater 
rating then already awarded. The Veteran has limitation of 
motion, but this is compensated by the current ratings.  
Despite his complaints of chronic and radiating pain, there 
is no objective evidence of neurological manifestations.  
There is no wasting of the back or lower extremity muscles, 
which indicates that he retains the ability to use these 
muscles in a close to normal fashion and that he, in fact, 
does so.  Although the medical records do indicate at least 
one incapacitating episode in March 2008, the Veteran has 
never been prescribed bed rest by a physician.  Despite the 
Veteran's contention that he had been on bed rest for two 
months in the preceding year, the medical records simply do 
not confirm physician prescribed bed rest amounting to six 
weeks or more in a twelve month period.  The Board further 
notes, the Veteran has never been specifically diagnosed with 
intervertebral disc syndrome.  Again, the Veteran's spine is 
not ankylosed.

In sum, the General Rating Formula for Diseases and Injuries 
of the Spine would not result in a higher rating for the 
Veteran's disability for the reasons discussed in detail 
above.  

Bilateral Knees

Both the Veteran's left and right knee are rated under 
Diagnostic Code 5261 for limitation of extension. The general 
rating schedules for limitation of motion of the knee are 38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  See 
38 C.F.R. § 4.71a.

The Veteran's VA outpatient treatment records during the 
appellate time frame indicate sporadic complaints of 
bilateral knee pain.  The Veteran underwent physical therapy 
in December 2007, in part due to knee pain.  At that time, 
the Veteran reported using a cane at times when his joints 
caused severe pain.  The Veteran's bilateral knees exhibited 
flexion strength 4/5 and extension strength 5/5.  

The Veteran underwent a VA examination in September 2005 
where the examiner diagnosed the Veteran with bilateral 
musculoligamentous knee strain.  At that time the Veteran did 
not report using any assistive aids.  On examination, the 
Veteran's right knee range of motion included extension to 0 
degrees and flexion to 130 degrees, with pain at 120 degrees.  
On repetition, the Veteran's flexion was further limited to 
125 degrees, but his extension did not change.  His left knee 
exhibited range of motion from 0 degrees extension to 120 
degrees flexion, with pain at 100 degrees.  On repetition, 
the examiner noted the Veteran's left knee flexion was 
further limited to 115 degrees.  Unlike the right knee, 
however, the examiner further noted that while the Veteran 
could extend fully, pain began at 15 degrees.  Other than 
limited motion, the examiner found no evidence of 
instability, dislocation, effusion or subluxation.

More recently, the Veteran was afforded a VA examination for 
his bilateral knees in November 2008.  Similar to the 2005 VA 
examiner, the 2008 VA examiner found no edema, no pain or 
tenderness on palpitation, no crepitus, no instability, and 
no locking or grinding. At that time, however, the Veteran 
indicated having a brace, but felt his back was more 
restricting to his activities than his knees.  Range of 
motion bilaterally was found to be normal from 0 degrees 
extension to 140 degrees flexion.  The VA examiner further 
noted no change on repetition and no painful motion.  X-rays 
taken at that time were within normal limits.

In short, the most recent medical evidence indicates the 
Veteran's bilateral knees are manifested by subjective 
complaints of pain, but with no objectively observed 
abnormality or limited motion.  The medical evidence of 
record, especially the most recent medical evidence, does not 
document left or right knee motion limited to a degree 
warranting assignment of higher ratings pursuant to 
Diagnostic Codes 5260 or 5261.  Indeed, recent findings 
indicate the Veteran exhibits normal range of motion 
bilaterally without pain and without change on repetition. 

The Board notes that the Veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. 202.  Indeed, it appears the Veteran's current left knee 
20 percent rating and right knee 10 percent rating is 
primarily based on functional loss due to pain.  According to 
VA 2005 examination, the Veteran's bilateral knee movement is 
restricted mainly due to pain.  More recent medical evidence, 
to include a VA 2008 examination, however, notes normal range 
of motion and normal strength bilaterally.  The Veteran 
complains of chronic pain, swelling and buckling.  Despite 
the lack of objective evidence, it appears the Veteran's 
current ratings are primarily based on these contentions.  
The medical evidence does not support the Veteran's current 
ratings and clearly does not support higher ratings.  Given 
the lack of objective abnormality found, the Board concludes 
the Veteran's complaints of functional loss due to pain and 
limitation of motion are already compensated by the current 
ratings.  Thus, no increased rating for either knee due to 
functional loss is warranted.

Similarly, no higher rating under a different diagnostic code 
can be applied.  The Board notes that there are other 
Diagnostic Codes relating to knee disorders, such as 5256 
(ankylosis of the knee), 5257 (instability of the knee), 5258 
(dislocated semilunar cartilage), 5259 (removal of semilunar 
cartilage, symptomatic), 5262 (impairment of the tibia and 
fibula) and 5263 (for genu recurvatum).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  

In this case, however, the medical evidence consistently 
indicates no objective evidence of instability, edema, 
crepitus, subluxation, dislocation or effusion.  Accordingly 
a separate rating under any other diagnostic code is simply 
not warranted here.  The Veteran's knees, moreover, are not 
ankylosed.  The Veteran's knees are also not manifested by 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum.

In short, the Board finds no provision in which the Veteran 
may be entitled to a higher or separate rating for his left 
or right knee disabilities.

Right Hip Bursitis

The Veteran's right hip is rated under Diagnostic Code 5019, 
for bursitis.  Bursitis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The general rating schedules 
for limitation of motion of the hip are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5251, 5252 and 5253.

Normal range of motion of the knee is to 125 degrees flexion 
and 45 degrees abduction.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5251, a 10 percent disability rating is 
warranted for thigh limitation of extension limited to 5 
degrees.  Under DC 5252, a 10 percent disability rating is 
assigned for limitation of flexion to 45 degrees.  A 20 
percent disability rating is assigned for flexion limited to 
30 degrees; a 30 percent disability rating is assigned for 
flexion limited to 20 degrees; and a 40 percent disability 
rating is assigned for flexion limited to 10 degrees.  Under 
Diagnostic Code 5253, a 10 percent disability rating is 
warranted for limitation of rotation of, cannot toe-out more 
than 15 degrees, affected leg.  A 20 percent rating is 
warranted where adduction is limited such that legs cannot be 
crossed; and a 30 percent rating is assigned for limitation 
of abduction of, motion lost beyond 10 degrees.  See 38 
C.F.R. § 4.71a.

Here, VA outpatient treatment records for the appellate time 
frame show sporadic complaints of right hip pain, to include 
physical therapy treatment in December 2007.  At that time, 
the Veteran indicated he used a cane for severe joint pain, 
but bilateral hip flexion, at that time, was described as 
4/5. 

The Veteran was afforded a VA examination in September 2005 
where the Veteran was diagnosed with right hip bursitis.  
Range of motion testing indicated the Veteran's forward 
flexion was limited to 85 degrees on repetition, secondary to 
pain, with pain beginning at 75 degrees.  Abduction was 
limited to 25 degrees on repetition, with pain beginning at 
20 degrees.  Extension was limited to 25 degrees on 
repetition, with pain beginning at 20 degrees. 

More recently, the Veteran was afforded a VA examination in 
November 2008 where the Veteran complained of pain, and an 
inability to walk more than 10 or 15 minutes because of his 
right hip pain.  X-rays at that time were within normal 
limits and the VA examiner merely diagnosed the Veteran with 
chronic right hip strain.  On examination, the Veteran's 
right hip strength was normal and range of motion included 
flexion limited to 90 degrees, abduction limited to 25 
degrees and extension limited to 30 degrees.  The examiner 
did not objectively observe any change on repetition or 
painful motion.  

In short, the medical evidence indicates the Veteran's right 
hip is manifested by complaints of pain and some limitation 
of motion.  The medical evidence of record, however, does not 
indicate range of motion results warranting a higher rating 
under Diagnostic Codes 5351, 5252 or 5253.  Indeed, recent 
findings indicate the Veteran's right hip motion has improved 
with time. 

The Board notes that the Veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. 
App. 202.  Indeed, it appears the Veteran's current right hip 
10 percent rating is primarily based on functional loss due 
to pain noted during the VA September 2005 examination. 
Medical evidence consistently indicates the Veteran's right 
hip disability is mainly manifested by some limited movement 
due to pain. In light of the evidence, the Board concludes 
the Veteran's complaints of functional loss due to pain and 
limitation of motion are already compensated by the current 
rating.  Thus, no increased rating for his right hip is 
warranted.

No alternative diagnostic code would provide for an increased 
rating.  Other diagnostic codes related to the hip, include 
DC 5250 (hip ankylosis), DC 5254 (flail joint), DC 5255 
(impairment of the femur).  The medical evidence does not 
indicate the Veteran's right hip disability has resulted in a 
flail joint or impairment of the femur, so DCs 5254 and 5255 
are inapplicable.  The Veteran is able to move his right hip, 
albeit with some limitation, so it is clearly ankylosed and 
DC 5250 is, therefore, inapplicable.

In this case, the Board finds no provision upon which to 
assign a rating greater than 10 percent for the Veteran's 
right hip disability. 

Dermatitis

Here, the Veteran's skin disability, diagnosed as dermatitis, 
is rated under DC 7806, for dermatitis or eczema.  Ratings 
under 7806 are determined by the percentage of the body 
afflicted with the skin disability.  A 10 percent rating is 
assigned where dermatitis or eczema involves at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  Dermatitis or eczema that involves 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118, DC 7806. 

The Veteran alleges he has chronic rash outbreaks on his 
thigh and foot especially in hot weather.

The Veteran was afforded a VA examination in September 2005 
where the examiner diagnosed the Veteran with chronic 
dermatitis of the left thigh and left upper foot, totaling 
less than 5% of the Veteran's entire body.  The examiner did 
not find the skin condition affected any range of motion of 
the afflicted parts.

Subsequent VA outpatient treatment records indicate periodic 
treatment for tinea pedis (Athlete's foot) and 
dermatitis/eczema of the left inner thigh in 2006 and 2007.  
Other than the VA examination in September 2005 noting a 
lesion on the left upper foot, no subsequent medical record 
notes any skin abnormality to the left foot other than tinea 
pedis, which is an unrelated non-service-connected fungal 
infection.

Most recently, the Veteran was afforded a VA examination in 
November 2008.  At that time, the Veteran complained only of 
a chronic intermittent rash on the left inner thigh.  The 
Veteran did not mention his left foot.  He further indicated 
the flares are worse in hot, humid months and that he had 
used steroid creams in the past.  On examination, the 
examiner found no current rash on either the left thigh or 
left foot.  Rather, a small area of hyperpigmentation of the 
left inner thigh was observed, totaling approximately 1% of 
the Veteran's entire body.  The hyperpigmentation, moreover, 
was not found to cause any range of motion limitations.  The 
examiner diagnosed the Veteran with dermatitis of the left 
inner thigh.

In short, the medical evidence does not indicate the 
Veteran's skin condition affects at least 20 percent of his 
body warranting an increased rating under DC 7806. Indeed, 
the medical evidence consistently indicates the Veteran has 
less than 5% current skin abnormality, which does not meet 
the diagnostic criteria for the Veteran's current 10 percent 
rating.  Although the medical records confirm intermittent 
outbreaks of dermatitis, these outbreaks afflict merely the 
left inner thigh and there is no medical evidence suggesting 
the outbreaks total a rating of at least 20 percent of the 
Veteran's entire body.   The Board finds noteworthy, that 
none of the recent medical records indicate any skin 
abnormality of the left upper foot.

The Veteran contends he should be awarded two separate 10 
percent ratings for his left upper foot and left inner thigh.  
As indicated above, separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

In this case, the Veteran has been diagnosed with one 
disability, namely dermatitis, which has affected the 
Veteran's left upper foot and left inner thigh.  The body 
parts were combined to allow for a compensable rating under 
DC 7806.  Taken alone, neither body part would amount to a 
compensable rating.  Specifically, the most recent medical 
evidence found no dermatitis on the Veteran's left upper foot 
and a mere hyperpigmentation of the left inner thigh, 
totaling 1 % of the Veteran's body.  The most favorable 
evidence, taken from the September 2005 VA examination 
indicates a total percentage of less than 5% for dermatitis 
affecting the left thigh and left upper foot.  If separated, 
neither the left upper foot nor left inner thigh would amount 
to a compensable rating.

There is also no other diagnostic code warranting an 
increased rating. Other skin diagnostic codes from 7800-7820 
provide for ratings greater than 10 percent with a showing of 
disfigurement, scars, bullous disorder, psoriasis, dermatitis 
requiring systemic therapy, infection or skin cancer.  The 
medical evidence simply does not indicate disfigurement, 
scars, bullous disorder, psoriasis, infection and cancer.  
Clearly, these alternative diagnostic codes are not 
applicable here.

In short, based on the VA examinations consistent findings of 
recurrent dermatitis affecting much less than 20 percent of 
the Veteran's body, the Board cannot reasonably conclude the 
severity of the Veteran's dermatitis warrants a rating 
greater than 10 percent.  Separate ratings, moreover, would 
not result in a more favorable outcome for reasons indicated 
above. 

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right knee disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's low back, bilateral knees, right hip and dermatitis 
with the established criteria found in the rating schedule 
shows that the rating criteria reasonably describes the 
Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record consistently 
shows the Veteran has never been hospitalized and has never 
needed surgery for any of his disabilities.  The Veteran 
further concedes he does not miss much work due to his 
disabilities.  The Veteran currently works as a supervisor at 
the Postal Service and indicated during his most recent 2008 
VA examination that his disabilities prevent him from riding 
in the vehicles with the mail carriers, but otherwise does 
not affect his day-to-day job, which is mainly sedentary.

The Veteran does alleges his joint disabilities, primarily 
his low back, prevents his from conducting usual daily 
activities, such as mowing the lawn, lifting weights heavier 
than 10 pounds, and walking more than 10 to 15 minutes.  This 
described amount of functional limitation, as explained 
above, is already contemplated in the ratings currently 
assigned.  There is no evidence in the medical records of an 
exceptional or unusual clinical picture.
In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign 
ratings greater than those already assigned for the Veteran's 
low back, bilateral knees, right hip and dermatitis. 

ORDER

Entitlement to an increased rating greater than 40 percent 
for mechanical low back strain is denied.

Entitlement to an increased rating greater than 10 percent 
for right knee musculoligamentous strain is denied.

Entitlement to an increased rating greater than 20 percent 
for left knee musculoligamentous strain is denied.

Entitlement to an increased rating greater than 10 percent 
for right hip bursitis is denied.

Entitlement to an increased rating greater than 10 percent 
for dermatitis of the left upper foot and thigh, to include 
whether separate ratings are warranted is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


